In the
              United States Court of Appeals
                             For the Seventh Circuit
                                    ____________________ 
No. 13‐1009 
JAMES J. KAUFMAN, 
                                                                 Plaintiff‐Appellant, 
                                                        v. 

JEFFREY PUGH, Warden, et al., 
                                                               Defendants‐Appellees. 
                                    ____________________ 

                     Appeal from the United States District Court 
                         for the Western District of Wisconsin. 
                     No. 11‐cv‐168‐bbc — Barbara B. Crabb, Judge. 
                                    ____________________ 

       SUBMITTED JUNE 12, 2013* — DECIDED AUGUST 16, 2013 
                                   ____________________ 

      Before BAUER, WOOD, and WILLIAMS, Circuit Judges. 
    WOOD,  Circuit  Judge.  This  is  our  second  encounter  with 
Wisconsin  inmate  James  Kaufman’s  effort  to  compel  the 
prison  system  to  treat  atheism,  which  he  follows,  on  the 

                                                   
* After an examination of the briefs and the record, we have concluded 

that oral argument is unnecessary. Thus, the appeal is submitted on the 
briefs and the record. See FED. R. APP. P. 34(a)(2). 
2                                                      No. 13‐1009 


same  footing  as  other  religious  beliefs.  In  2005,  this  panel 
addressed  Kaufman’s  claim  that  the  Wisconsin  prison  in 
which  he  was  then  housed  had  violated  the  Free  Exercise 
and Establishment Clauses of the First Amendment by refus‐
ing his request to create a religious study group dedicated to 
atheism, while allowing religious study groups dedicated to 
other  religions.  We  held  that  Kaufman’s  request  to  form 
such  a  group  must  be  treated  as  a  request  to  form  a  “reli‐
gious”  group  rather  than  a  nonreligious  activity  group.  So 
understood, the Establishment Clause requires the prison to 
provide a “legitimate secular reason” for allowing other reli‐
gious  groups,  but  prohibiting  an  atheist  one.  Kaufman  v. 
McCaughtry, 419 F.3d 678, 683‐84 (7th Cir. 2005) (Kaufman I) 
(citations omitted).  
    Kaufman  has  since  been  moved  to  the  Stanley  Correc‐
tional Institution (Stanley), where he has encountered nearly 
identical resistance to his efforts to create an atheist practice 
group.  After  submitting  a  number  of  grievances,  he  filed  a 
new  lawsuit  asserting  among  other  things  that  the  prison’s 
refusal  to  permit  an  atheist  group  to  function  violates  both 
the  Religious  Land  Use  and  Institutionalized  Persons  Act 
(RLUIPA),  42  U.S.C.  § 2000cc,  et  seq.,  and  the  Free  Exercise 
and  Establishment  Clauses  in  the  First  Amendment  to  the 
U.S.  Constitution.  Kaufman  also  contended  that  the  prison 
violated the same provisions by denying his request to wear 
a  “knowledge  thought  ring”  that  he  regards  as  a  religious 
symbol and by failing to make atheist books that he donated 
available in the prison library.  
   Although the prison officials apparently had not read our 
2005  opinion  in  Kaufman  I  and  thus  rejected  Kaufman’s  re‐
quests  out  of  hand  because  his  proposed  group  does  not 
No. 13‐1009                                                             3 


recognize any kind of divine entity or higher power, the dis‐
trict court did not make that mistake. It recognized that the 
atheist  study  group  is  a  religious  one,  but  it  found  that  the 
prison  supplied  a  legitimate  secular  reason  for  prohibiting 
an atheist group: Only two inmates (including Kaufman), it 
thought, have any interest in an atheist group, and it would 
be  impractical  to  spend  limited  resources  to  create  a  study 
group for only two members. The court also found that the 
prohibition of a “knowledge thought ring” did not impose a 
substantial burden on Kaufman’s religious practice and was 
justified by the prison’s secular interest in security. Finally, it 
held  that  there  was  no  evidence  that  the  defendants  were 
responsible  for  losing  the  books  Kaufman  donated  or  that 
this  loss  was  anything  more  than  isolated  negligence.  On 
appeal,  Kaufman  contests  the  district  court’s  grant  of  sum‐
mary  judgment  in  favor  of  defendants  on  all  three  of  these 
claims. We affirm in part and vacate in part. 
                                      I 
    Inmates  at  Stanley  Correctional  Facility  are  permitted  to 
practice  religion  through  “Umbrella  Religious  Groups” 
designed  to  allow  inmates  to  congregate  with  those  who 
share  relatively  similar  beliefs.  For  reasons  of  security  and 
logistics,  the  prison  does  not  create  sub‐groups  for  each 
specific  sect  within  a  given  faith  family.  The  existing 
umbrella  groups  are  Protestant,  Islam,  Native  American, 
Catholic,  Jewish,  Eastern  Religions,  and  Pagan.  When 
inmates  express  interest  in  participating  in  religious  study, 
they fill out a Religious Preference form that allows them to 
select  one  of  the  recognized  umbrella  groups,  “no 
preference,” or “other.” If the inmate selects “other,” he may 
write  in  a  religion.  If  the  religion  he  specifies  does  not  fall 
4                                                        No. 13‐1009 


within one of the seven umbrella groups, he is not permitted 
to attend a religious practice group, though he may practice 
on his own by visiting the religious library or meeting with 
the Chaplain individually. The prison does not keep records 
of  what  religion  inmates  write  in  after  selecting  “other”  on 
the  form,  and  so  the  authorities  do  not  know  how  many 
inmates  have  selected  “other”  and  written  “atheist,” 
“humanist,”  “secular,”  “freethinker,”  or  another  similar 
term. Kaufman has submitted evidence indicating that if an 
inmate  writes  in  “atheism,”  the  prison  does  not  recognize 
this  as  a  religion  at  all,  and  instead  lumps  the  prisoner  in 
with the “No Preference” group.  
    An  inmate  wishing  to  create  a  practice  group  for  a  reli‐
gion not covered by the existing umbrella groups must sub‐
mit  a  special  request  form.  Kaufman  did  so  on  October  22, 
2009,  stating  that  he  wanted  to  form  “a study  group  for  in‐
mates  who  are  Atheists  (also  possibly  listed  as  Humanists, 
Freethinkers,  Rationalists,  Agnostics,  and  who  may  have 
possibly checked ‘No Preference’ because there is no Atheist 
option  on  the  preference  form),  or  any  other  inmates  who 
may  be  interested  in  such  studies.”  He  explained  that  the 
group  would  be  “for  the  study  of  the  history  of  religion, 
where  and  how  religious  beliefs  originated,  the  origins  of 
belief, and the possible future of belief systems; responsibili‐
ties and privileges in society; right versus wrong, and ethical 
issues.”  His  request  acknowledged  that  “Atheism  ‘requires’ 
no  specific  activities,  but  neither  does  any  other  belief  sys‐
tem.”  He  maintained,  however,  that  his  proposed  study 
group is “‘related’ to Atheism because of the general human 
need/urge to learn about everything around us, how we re‐
late to and function with other people, how and why things 
No. 13‐1009                                                          5 


(life)  are  the  way  they  are,  our  relationship  with  other  peo‐
ple.” 
     Disregarding  or  perhaps  unaware  of  the  ruling  in  Kauf‐
man I, the Chaplain recommended denying Kaufman’s athe‐
ist  group  because  it  “is  not  viewed  as  a  religious  request.” 
His  written  explanation  stated  that  “[r]eligion  or  being  un‐
der  a  religious  umbrella  group  would  require  a  system  of 
human thought which usually includes symbols, beliefs and 
practices that give meaning to the practitioner’s experiences 
through  a  higher  power,  deity,  or  deities.”  The  Warden 
adopted the Chaplain’s recommendation and denied the re‐
quest. Kaufman responded with a second special request on 
December 24, 2009, in which he took care to explain that the 
group would do more than conduct a study of the history of 
religion. The Chaplain and the Warden saw no material dif‐
ference in the new submission, however, and so they denied 
it  as  well.  A  member  of  the  Religious  Practices  Advisory 
Committee added that the “types of discussions listed as ex‐
amples  are  more  educational  and  philosophical  in  nature, 
therefore would not be considered a religious study group.”  
    RLUIPA,  which  applies  to  programs  and  activities  that 
receive  federal  financial  assistance  (like  the  prisons  here), 
provides that the government may not impose a “substantial 
burden  on  the  religious  exercise  of  a  person  residing  in  or 
confined  to  an  institution”  unless  the  burden  is  the  “least 
restrictive  means”  of  serving  a  “compelling  governmental 
interest.”  42  U.S.C.  §  2000cc‐1;  see  Cutter  v.  Wilkinson,  544 
U.S. 709 (2005). The Free Exercise Clause prohibits the state 
from imposing a “substantial burden” on a “central religious 
belief  or  practice.”  Kaufman  I,  419  F.3d  at  682‐83  (quoting 
Hernandez  v.  Comm’n  of  Internal  Revenue,  490  U.S.  680,  699 
6                                                           No. 13‐1009 


(1989))(citing  Civil  Liberties  for  Urban  Believers  v.  City  of 
Chicago,  342  F.3d  752,  760  (7th  Cir.  2003)).  In  the  prison 
context,  a  regulation  that  impinges  on  an  inmate’s 
constitutional  rights,  such  as  one  imposing  a  “substantial 
burden” on free exercise, may be justified if it is “reasonably 
related  to  legitimate  penological  interests.”  O’Lone  v. 
Shabazz, 482 U.S. 342, 349 (1987) (quoting Turner v. Safley, 482 
U.S.  78, 89  (1987)).  As we explained in  Kaufman I, however, 
the  Establishment  Clause  may  be  violated  even  without  a 
substantial  burden  on  religious  practice  if  the  government 
favors  one  religion  over  another  (or  religion  over 
nonreligion)  without  a  legitimate  secular  reason  for  doing 
so. 419 F.3d at 683 (citing Linnemeir v. Bd. of Trustees of Purdue 
Univ., 260 F.3d 757, 759 (7th Cir. 2001); Metzl v. Leininger, 57 
F.3d  618,  621  (7th  Cir.  1995);  Berger  v.  Rensselaer  Cent.  Sch. 
Corp., 982 F.2d 1160, 1168‐69 (7th Cir. 1993)). 
   In Kaufman I, we explained that religious beliefs protect‐
ed by the Free Exercise and Establishment Clauses need not 
involve worship of a supreme  being. 419  F.3d at 682  (citing 
McCreary  Cnty.,  Ky.  v.  Am.  Civil  Liberties  Union  of  Ky.,  545 
U.S.  844,  860  (2005).  In  Wallace  v.  Jaffree,  472  U.S.  38  (1985), 
the Supreme Court left no room for doubt on this point:  
     [T]he  Court  has  unambiguously  concluded  that  the 
     individual  freedom  of  conscience  protected  by  the 
     First Amendment embraces the right to select any re‐
     ligious  faith  or  none  at  all.  This  conclusion  derives 
     support  not  only  from  the  interest  in  respecting  the 
     individual’s freedom of conscience, but also from the 
     conviction that religious beliefs worthy of respect are 
     the product of free and voluntary choice by the faith‐
     ful, and from recognition of the fact that the political 
No. 13‐1009                                                           7 


   interest  in  forestalling  intolerance  extends  …  to  en‐
   compass intolerance of the disbeliever and the uncer‐
   tain. 
Id.  at  52‐54.  In  Kaufman  I,  we  also  pointed  out  that  the  ad‐
ministrative code governing Wisconsin prisons prohibits the 
Warden from considering “the absence from the beliefs of a 
concept  of  a  supreme being”  as  a  reason  not  to  recognize  a 
new  religious  group.  419  F.3d  at  682  (citing  Wis.  Admin. 
Code § DOC 309.61(d)(3)). Accordingly, we found that it was 
error  to  treat  Kaufman’s  request  to  form  an  atheist  study 
group  as  a  non‐religious  request.  Atheism  is  “a  school  of 
thought  that  takes  a  position  on  religion,  the  existence  and 
importance of a supreme being, and a code of ethics,” and it 
is thus a belief system that is protected by the Free Exercise 
and Establishment Clauses. Id.  
     Notwithstanding  these  legal  principles,  Kaufman’s  Free 
Exercise claim failed in his first suit because he did not show 
that  the  lack  of  the  requested  group  would  impose  a 
substantial burden on his practice of atheism. (Kaufman did 
not  present  a  RLUIPA  theory,  see  id.  at  681.)  There  was  no 
evidence  “that  he  would  be  unable  to  practice  atheism 
effectively without the benefit of a weekly study group.” Id. 
at  683.  For  the  same  reason,  Kaufman  again  cannot  prevail 
under the Free Exercise Clause. Similarly, because he cannot 
prevail  under  RLUIPA  unless  he  first  demonstrates  “a 
substantial  burden  on  [his]  religious  exercise,”  42  U.S.C. 
§ 2000cc‐1(a), the prison’s policy with respect to groups does 
not violate his rights under RLUIPA. 
   Kaufman’s  new  Establishment  Clause  claim,  in  contrast, 
presents a different question (just as it did before): we must 
evaluate  whether  the  prison  has  provided  a  legitimate 
8                                                        No. 13‐1009 


secular justification for discriminating between the proposed 
atheist  study  group  and  the  seven  recognized  umbrella 
groups. The record on this point is not as clear as it needs to 
be.  First,  the  idea  that  the  prison’s  action  was  justified 
because  not  enough  people  were  interested  in  an  atheist 
group  came  late  to  the  game.  The  contemporaneous 
explanations indicate that the authorities denied Kaufman’s 
request because they thought that an atheist group does not 
qualify  as  a  “religious”  one.  Kaufman  I  conclusively  held  to 
the  contrary.  The  district  court  properly  spotted  the  error, 
but  it  found  nonetheless  that  the  prison  had  a  legitimate 
secular reason for denying Kaufman’s request because, as it 
understood the record, only two inmates had expressed any 
interest in an atheist group.  
     But  a  closer  look  at  Kaufman’s  submissions  in  both  the 
district  court  and  this  court  reveals  that  Kaufman  is  chal‐
lenging the finding that he was one of a group of only two. 
He contends that the prison made it impossible to know how 
many  inmates  would  have  joined  such  a  group,  because  it 
ignored  “write‐in”  votes  for  atheism  (or  related  schools  of 
thought)  and  re‐characterized  them  as  “No  Preference.”  He 
does  not  challenge  the  prison’s  interest  in  using  umbrella 
groups; to the contrary, he would like a non‐theistic, secular 
umbrella  group.  He  points  to  general  evidence  such  as  al‐
manacs suggesting that as many as 10 to 14% of the popula‐
tion  self‐identifies  as  atheistic,  and  he  suggests  that  hidden 
in the mass of “No Preference” inmates are enough people to 
justify a group that would meet once or twice a month. The 
district  court  suggested  that  insofar  as  Kaufman’s  request 
included sub‐groups such as “Humanist” and “Freethinker,” 
it  was  not  a  religious  request  because  it  swept  in  too  many 
dissimilar  schools  of  thought.  But  it  is  hard  to  believe  that 
No. 13‐1009                                                           9 


Kaufman’s  group  included  more  variants  than  the  Native 
American group (the Bureau of Indian Affairs recognizes 566 
tribes,  most  of  which  have  their  own  religion,  see  “Indian 
Entities  Recognized  and  Eligible  To  Receive  Services  from 
the  United  States  Bureau  of  Indian  Affairs,”  77  Fed.  Reg. 
47868‐01  (Aug.  10,  2012),  or  the  “Eastern  Religions”  group, 
or even the Protestant sects (which number in the thousands, 
see  WORLD  CHRISTIAN  ENCYCLOPEDIA:  A  COMPARATIVE 
SURVEY OF  CHURCHES AND  RELIGIONS IN THE  MODERN  WORLD 
(David B. Barrett et al. eds., 2001)). In his request, Kaufman 
was attempting to sweep in the like‐minded inmates who he 
thought  would  be  interested  in  his  proposed  umbrella 
group.   
    The  prison  has  one  other  argument  that  deserves 
attention. Putting the preference forms to one side, it points 
out  that  Kaufman  was  the  only  inmate  who  asked  for  the 
formation of an atheist umbrella group. If there were others, 
it suggests, it would have seen more such requests. Kaufman 
responds  that  atheist  inmates  less  persistent  than  he  has 
proven  to  be  would  have  been  deterred  from  submitting  a 
form,  because  their  efforts  to  designate  atheism  as  an 
alternate  religious  viewpoint  were,  metaphorically,  thrown 
in the trash. In our view, the fact that Kaufman alone made 
such a request is evidence on the prison’s side, but it is not 
conclusive. We cannot tell, on the record as it stands, if more 
inmates  would  have  designated  atheism  if  it  had  been  an 
option  on  the  preference  form.  (That  is  why  political 
candidates  push  so  hard  to  get  their  names  on  ballots;  it  is 
cold comfort to be told that one can run as a write‐in.)   
  A  recent  PEW  survey  of  prison  chaplains  suggests  that 
Kaufman may be on to something, and that there might be at 
10                                                      No. 13‐1009 


least as many prisoners interested in an atheist group as one 
sees in the Pagan, Eastern Religions, or Jewish groups. Reli‐
gion in Prisons: A 50‐State Survey of Prison Chaplains, The 
PEW  Forum  on  Religion  and  Public  Life,  available  at 
http://www.pewforum.org/Social‐Welfare/prison‐chaplains‐
perspectives.aspx  (last  visited  August  15,  2013).  According 
to  the  survey,  1.7%  of  prisoners  identify  as  Jewish  and  Pa‐
gan,  and  0.9%  identify  as  Buddhist,  while  “[o]n  average, 
chaplains  say  that  about  11%  of  the  inmate  population  is 
atheist, agnostic or has no particular religious affiliation.” If 
only  one‐tenth  of  this  11%  category  would  select  the  “athe‐
ist”  option  if  it  were  included  among  the  umbrella  groups, 
there would be a comparable number of atheists to Pagans, 
Jews, and Buddhists. If this is the case, then there may be no 
objective  basis  for  refusing  to  create  an  umbrella  atheist 
group, unless the prison could show that the expansion from 
seven to eight groups was somehow prohibitive. Because we 
have  no  evidence  on  this,  we  cannot  determine  how  much 
weaker (if at all) the inmates’ interest in an atheist group is, 
nor are we in a position to say whether the prison’s justifica‐
tion is compatible with the Establishment Clause.   
    We can assume that the district court was correct when it 
ruled  that  the  prison  has  no  duty  to  recognize  every  minor 
religion  or  belief  system  that  attracts  at  least  two  inmates. 
But we think that further exploration of the degree of inter‐
est that actually prevails at Stanley is necessary before it will 
be possible to rule on Kaufman’s claim. Kaufman points out 
that in December 2011, Stanley had a total of 1,465 inmates: 
178  Catholics,  236  Muslims,  166  Pagans,  517  Protestants,  28 
from Eastern Religions, 67 Jewish, and 67 Native American. 
That left 206 inmates of unknown affiliation—approximately 
14%  of  the  total.  In  his  brief,  Kaufman  cites  a  number  of 
No. 13‐1009                                                       11 


studies  from  the  U.S.  Census  Bureau,  the  New  York  Times 
2004 Almanac, the 2003 World Almanac, and so forth, show‐
ing that somewhere between 7 and 14% of adult Americans 
describe  themselves  as  being  atheist,  agnostic,  or  humanist. 
That  suggests  that  out  of  the  1,465  inmates,  somewhere  be‐
tween  102  and  206  might  fall  within  the  proposed  group. 
Only a credible survey of the inmate population, or the sim‐
ple  expedient  of  adding  “atheist,  agnostic,  or  humanist”  to 
the preference form and collecting new data, can resolve this 
uncertainty.  
                                   II 
    Inmates  are  permitted  to  possess  religious  property  or 
wear  religious  emblems  only  if  it  is  approved  by  the 
Chaplain.  Permissible  religious emblems are determined by 
an  inmates’  membership  in  an  umbrella  group.  The 
Chaplain  maintains  a  list  of  religious  emblems  associated 
with  each  umbrella  group’s  specific  practices,  and  inmates 
must  belong  to  the  umbrella  group  in  order  to  possess 
associated  religious  emblems.  The  prison’s  strict  policy  on 
religious  emblems  arises  from  concern  about  their  use  as 
symbols  of  gang  membership.  For  instance,  caps  worn  in  a 
distinct  way,  or  jewelry  with  a  particular  color  or  pattern, 
may  be  usurped  to  symbolize  gang  loyalty  rather  than 
religious faith.  
     Kaufman  wanted  to  acquire  a  new  religious  emblem, 
which he described as a “knowledge thought ring”—a ster‐
ling  silver  ring  engraved  with  the  word  “knowledge.”  He 
admitted that the ring was not commonly recognized among 
atheists, but he argued that the choice of an Atheist symbol 
is  individualized,  “unique  to  each  person.”  The  Chaplain 
denied  the  request  for  at  least  two  independent  reasons: 
12                                                     No. 13‐1009 


atheism  is  not  a  recognized  umbrella  group,  and  the  ring 
was not on the list of permissible religious emblems.  
    The district court correctly dismissed this claim. It cannot 
succeed under RLUIPA or the Free Exercise Clause because 
the inability to wear the ring does not impose a “substantial 
burden” on Kaufman’s ability to practice atheism. Kaufman 
admits this when he concedes that the ring is an individual‐
ized symbol. For the same reason, the prison’s control of re‐
ligious  emblems  does  not  discriminate  against  atheism  in 
violation  of  the  Establishment  Clause.  Cf.  Easterling  v.  Pol‐
lard,  No.  12‐1532,  2013  WL  3787486  (7th  Cir.  July  22,  2013) 
(nonprecedential)  (no  RLUIPA  violation  by  prison  that  re‐
fused  to  recognize  inmate’s  idiosyncratic  belief  that  Rama‐
dan began one month in 2010 earlier than date recognized by 
Fiqh  Council  of  North  America  and  used  universally).  It  is 
entitled to draw a distinction between, on the one hand, reli‐
gious  emblems  that  are  common  to  the  members  of  other 
umbrella religious groups, easy to recognize, and difficult to 
abuse  as  a  gang  symbol,  and  on  the  other  hand,  emblems 
that are unique to each prisoner and potential security risks.  
                                   III 
    Three  used  books  were  mailed  to  Kaufman  through  the 
prison  mail  system.  Kaufman  was  not  permitted  to  receive 
them because prisoners may receive only new books mailed 
directly from the publisher or a commercial retailer. (This is 
because  of  the  risk  that  used  books  from  private  senders 
may  conceal  contraband.)  Kaufman  filed  a  form  electing  to 
donate  the used books to the chapel library, but they never 
showed up there. Five other books that Kaufman has donat‐
ed  are  maintained  in  the  general  library.  Kaufman  claims 
No. 13‐1009                                                      13 


that  the  loss  of  these  three  books  violates  RLUIPA  and  the 
Free Exercise Clause.  
    Although  the  state  argues  that  Kaufman  has  abandoned 
this  claim  on  appeal,  we  are  satisfied  that  he  has  done 
enough to preserve it. That said, however, the claim is going 
nowhere.  The  absence  of  the  books  does  not  impose  a  sub‐
stantial  burden  on  Kaufman’s  ability  to  follow  his  atheistic 
beliefs.  Indeed,  there  is  no  evidence  that  the  prison  inten‐
tionally  lost  Kaufman’s  books,  and  thus  there  is  nothing  to 
support the accusation that it was discriminating in this way 
against  atheism.  Nor  is  there  any  evidence  that  the  prison 
made other religious books donated by inmates available in 
the  chapel  library,  but  consciously  refused  to  make  atheist 
books available.  
                                  IV 
    We  VACATE  the  grant  of  summary  judgment  on  Kauf‐
man’s  claim  that  the  defendants  violated  the  Establishment 
Clause by denying his request for an atheist religious group 
and  REMAND  for  further  proceedings  consistent  with  this 
opinion. We AFFIRM the grant of summary judgment in favor 
of the defendants on all other claims. Each party is to bear its 
own costs on appeal.